Citation Nr: 1200175	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-31 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs at the Tennessee Valley Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses incurred at Vanderbilt University Medical Center from December 8 to December 10, 2006.

(The issue of entitlement to service connection for acid reflux, coronary artery disease, diabetes mellitus type II and hypertension are subject of a separate opinion.)

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a decision of April 2007 of the Tennessee Valley Healthcare System. 

A videoconference hearing in front of the undersigned Acting Veterans Law Judge was held in March 2009.  A transcript of the hearing has been associated with the claim file.  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment of a nonservice-connected disorder from December 8 to December 10, 2006 at Vanderbilt University Medical Center. 

2.  The record establishes that VA facilities were not feasibly available and that emergent circumstances existed when the Veteran was transferred to the private facility, such that a prudent layperson would reasonably have expected that delay in seeking immediate medical attention would be hazardous to life or health. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized, non-VA medical expenses incurred from December 8 to December 10, 2006 have been met. 38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120 , 17.1000-17.1002 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) has not been issued to the Veteran.  However, because the benefits sought are granted in full, no prejudice can come to the Veteran. 

The Veteran seeks payment or reimbursement for emergency services rendered for a non-service-connected condition in a non-VA facility.  In this case, he was hospitalized at the Cumberland Medical Center from December 4 to December 8, 2006, as he was experiencing chest pain and pressure, with radiation to the left neck and left shoulder, and increasing shortness of breath on exertion.  On December 8, 2006, he was transferred to the Vanderbilt University Medical Center (Vanderbilt).  Treatment records from that facility show the Veteran underwent an angioplasty and stenting of the left main artery that day.  He was discharged on December 10, 2006, once deemed stable after the surgery.  

VA has conceded that the Veteran's treatment at the Cumberland Medical Center was under emergency circumstances, and thus paid for his emergency inpatient treatment at the private hospital from December 4 to December 8, 2006.  However, VA has not authorized payment or reimbursement for the private hospitalization expenses at Vanderbilt for the time period from December 8 to December 10, 2006.  VA found that the treatment provided at Vanderbilt was not emergent, but instead was for an elective catheterization, such that payment for medical expenses was not authorized by law.  VA also noted that a VA facility was available. 

When a Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability or not. 

Since the Veteran is not service-connected for any disability, he is ineligible for payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728(a).  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  Consequently, the only route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act. 

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Also, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the Board will consider and apply the amended version of 38 U.S.C.A. § 1725. 

The new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating: 

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 


(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility. 

Under the earlier version 38 U.S.C.A. § 1725, treatment is considered emergent only up the point when the Veteran could have been transferred safely to a VA facility.  It does not matter whether the transfer actually occurs at that time.  Simply stated, under the old law, payment is not available beyond the point of stabilization, even if he remains in a VA facility due to no fault of his own.  As such, the older law is more restrictive.  In contrast, under the new law effective October 10, 2008, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  That is, under the new law, the definition of "emergency treatment" has been liberalized.  The public policy behind the change in law is that if VA fails to promptly transfer the Veteran to a VA facility once he has stabilized, it is unjust to make the Veteran liable for additional expense at the non-VA facility due to no fault of his own. 

The record indicates that the Veteran is enrolled in the VA health care system and that he is financially liable for the treatment rendered at Vanderbilt.  There is no evidence to suggest that the condition for which the Veteran received treatment was caused by an accident or work-related injury.   

The Veteran's discharge records from Cumberland Medical Center clearly state that the treatment providers called VA multiple times on December 8, 2006 in an attempt to transfer the Veteran to a VA facility.  They were told that there were no beds available for the Veteran.  It is further documented that the VA hospital employee agreed that Cumberland should "probably do something" about the patient's condition, i.e., the recurrence of increasing chest pain and shortness of breath.  

In an October 2007 letter from the treating physician at Cumberland Medical Center, Dr. S. O. confirmed that they contacted the VA Hospital several times, but were informed that there was no bed space available.  He noted that Cumberland does not have angioplasty or bypass facilities, and given the Veteran's unstable angina, he had to be transferred to Vanderbilt out of necessity.  

The Veteran testified that he was transferred to Vanderbilt by ambulance, went through the emergency room, and straight to the heart lab.  Hospital records reflect that the Veteran had accelerating unstable angina upon admission.  It was characterized as an acute exacerbation of a long standing problem.  The treating physician determined that catheterization was necessary immediately.  The Veteran had the surgery and was discharged once deemed stable.

The evidence on the whole supports the Veteran's claim of entitlement.  The hospital records as well as the treating physician's statement clearly indicate that VA was contacted for transfer but did not have beds available for treatment for the Veteran.  The evidence also reflects that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention, such as the heart catheterization, would be hazardous to life or health.  Specifically, the Veteran's physician credibly attested to the necessity of the transfer due to the Veterans' increasing chest pain and pressure on December 8, 2006.  The Veteran was transported by ambulance to the emergency room of the receiving facility, which also reflects the emergent nature of the situation.  Records confirm that the Veteran's chest pain was accelerating at that time, and a decision was made to immediately admit the Veteran for surgery.  At that point in time, a prudent layperson would have reasonably expected that any further delay would be hazardous to life or health.  In light of those facts, and the confirmed unavailability of any beds at the VA facility, the Board finds that the required legal elements have been satisfied, and entitlement to reimbursement is warranted. 


ORDER

Entitlement to payment or reimbursement of non-VA medical expenses incurred at Vanderbilt University Medical Center from December 8 to December 10, 2006 is granted.


_________________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


